976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert Morris COCHRAN, Appellant,v.J.M. RALPH, Individually as Administrator National Inmate Appeals.
No. 90-5328.
United States Court of Appeals, District of Columbia Circuit.
Aug. 31, 1992.

Before WALD, SILBERMAN and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court order filed September 17, 1990 be affirmed, substantially for the reasons stated therein.   Moreover, the court notes that because appellant's similar claims are pending in the District Court for the Western District of Missouri, transfer of this case would be inappropriate.   See Cochran v. Dysart, No. 91-2932, slip op.  (8th Cir.  June 1, 1992) (per curiam).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.